DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-27 are pending of which claims 1, 10 and 19 are in independent form.  Claims 1-27 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
Applicant’s claim amendments and arguments filed originally on 01 December 2020 and refiled as part of a Request for Continued Examination on 28 December 2020 as they apply to the 35 U.S.C. 103 rejection of the claims have been fully considered.  On pages 9-10 of the remarks, Applicant’s representative appears to argue that neither the Mick reference, nor the Mallipeddi reference disclose the newly amended independent claim limitations reciting in part, …wherein each of the plurality of processing units comprise a processor and a cache memory in which data within the one or more databases is cached.  Examiner has applied a new reference, addressing the claims as amended detailed in the rejection provided below.

Claim Interpretation
Examiner is interpreting the system recited in claim 10, implementing a processing device programmed to… in a manner consistent with the specification at paragraph [0100], as 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mick et al. U.S. Pub. No. 2015/0235308 (hereinafter “Mick”) in view of Mallipeddi et al. U.S. Pub. No. 2014/0149590 (hereinafter “Mallipeddi”) in further view of Gupta et al. U.S. Patent No. 9,251,003 (hereinafter “Gupta”).
Regarding independent claim 1, Mick discloses: 
allocating a plurality of processing units as part of a data warehouse, wherein each of at least some of the plurality of processing units accesses data within one or more databases in one or more cloud storage resources that are separate and independent of the plurality of processing units; providing, by a processing device, one or more queries to each processing unit within the data warehouse… (Mick at paragraphs [0002]-[0003] discloses in part, “The present disclosure relates generally to cloud computing, and more particularly to a more efficient and scalable method for utilizing the scarce resources in a cloud computing system.  Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider…”  Mick at paragraph [0057] discloses one the cloud services offered are database services, and Mick at paragraph [0222] discloses further that one of the functional metrics by which workloads are evaluated are database queries.  With respect to the claim limitation specifying that one or more cloud storage resources that are separate and independent of the plurality of processing units, Examiner points to Mick at Figure 1 provided below and detailed in paragraph [0057] as disclosing cloud service 130a representing a compute service or computational capacity [i.e., processing units], cloud service 130b representing a storage service and cloud service 130e representing a database service.  

    PNG
    media_image1.png
    809
    975
    media_image1.png
    Greyscale

Examiner is of the position the separate cloud services above, controlled by separate controllers and operating under various service levels, are independently scalable.  In further support of this position Examiner points to Mick at paragraph [0156] disclosing in part, “Except as described relative to specific embodiments, the existence of a compute service does not require or prohibit the existence of other portions of the cloud computing system 110 nor does it require or prohibit the existence of other cloud controllers 120 with other respective services 130.”
Additionally, Examiner is of the position that Mick disclosing offering a plurality of various cloud computing services such as computational capacity, data access, networking/routing and storage services to a user for which a user is able to choose between a plurality of service levels such as IaaS, PaaS and SaaS, separately for each of the computing services a user wants, wherein the service levels offer varying levels of control over scalability of the various resources illustrates that the various services operate as separate platforms and the various resources provided by each of those services is separately scalable.  For example, in the exemplary embodiment disclosed in Mick at paragraph [0057] the computing capacity resource running in an IaaS service level which allows for direct user control over the scaling of the computational capacity resources while in the same cloud computing system the database resources are running at an SaaS service level which shields a user from scaling.  Examiner is of the position that this level of customizability illustrates that the computational capacity computing resources and database resources are running on separate platforms and are scalable independent of one another.  Direct citations of Mick in support of Examiner’s interpretation are provided below.
Mick at paragraphs [0002]-[0003] discloses in part:
The present disclosure relates generally to cloud computing, and more particularly to a more efficient and scalable method for utilizing the scarce resources in a cloud computing system. 

Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider…

Mick at paragraph [0007] discloses:
Cloud computing offers different service models depending on the capabilities a consumer may require, including SaaS, PaaS, and IaaS-style clouds. SaaS (Software as a Service) clouds provide the users the ability to use software over the network and on a distributed basis. SaaS clouds typically do not expose any of the underlying cloud infrastructure to the user. PaaS (Platform as a Service) clouds provide users the ability to deploy applications through a programming language or tools supported by the cloud platform provider. Users interact with the cloud through standardized APIs, but the actual cloud mechanisms are abstracted away. Finally, IaaS (Infrastructure as a Service) clouds provide computer resources that mimic physical resources, such as computer instances, network connections, and storage devices. The actual scaling of the instances may be hidden from the developer, but users are required to control the scaling infrastructure.

Mick at paragraph [0053] discloses in part, “Depending on the type of cloud service provided, these endpoints give varying amounts of control relative to the provisioning of resources within the cloud computing system 110.”  
Mick at paragraph [0057] discloses in part, “For example, a "compute" service 130a may work at an IaaS level, allowing the creation and control of user-defined virtual computing resources.  In the same cloud computing system 110, a PaaS-level object storage service 130b may provide a declarative storage API, and a SaaS-level Queue service 130c, DNS service 130d, or Database service 130e may provide application services without exposing any of the underlying scaling or computational resources.” 
While Mick does disclose scaling cloud computing resources based on a workload, and providing database services and database queries representing a workload, Mick does not explicitly disclose the data warehousing elements of the claim.
However, Mallipeddi at paragraph [0014] teaches in part, “A user of a computing cluster with multiple nodes for storing cluster data and processing access requests for cluster data may determine that a different cluster configuration may better suit the tasks performed by the computing cluster. For example, if the nodes of the computing cluster are overburdened or underutilized, different numbers of nodes or different types of nodes may be added or removed to increase the efficiency of the computing cluster.”  Additionally, Mallipeddi at paragraph [0019] teaches in part, “For example, in some embodiments, the network-based cluster hosting service may implement a web service that makes it quick, easy, and cost-effective for users (e.g., subscribers) to set up, operate, and scale a data warehouse in a cloud computing environment.” 
Both the Mick reference and the Mallipeddi reference, in the cited portions, are in the field of endeavor of scaling resources in a cloud computing environment.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the dynamic scaling of compute resources disclosed in Mick with the adding or removing of nodes of a cluster based on overburdened or underutilized nodes as part of the scaling of a data warehouse taught in Mallipeddi to increase the efficiency of the compute cluster (See Mallipeddi at paragraph [0014]).

Additionally, while Mick at paragraph [0055] discloses processing and routing nodes including caches, Mick does not explicitly disclose processing units comprising caches and caching data from the one or more databases, more specifically, Mick does not disclose:
wherein each of the plurality of processing units comprises a processor and a cache memory in which data within the one or more databases is cached.
However, Gupta at Claim 1 and Figure 1 provided below teaches a distributed database wherein at least one node [i.e., plurality] configured to implement data storage and at least one [i.e., plurality] other node implements a database engine to process access requests, the database engine comprising a database cache that stores data pages from data storage.  Gupta at claim 1 teaches in part the following:
A system, comprising: a plurality of nodes implementing a distributed database; wherein at least one node is configured to implement: database storage, configured to persistently maintain a plurality of data pages for the distributed database; wherein at least one other node is configured to implement: a database engine, configured to process one or more access requests directed toward the distributed database; a database cache, configured to maintain a plurality of cache entries for processing one or more access requests, wherein contents of the database cache are preserved irrespective of a failure of the database engine… (See Gupta at Claim 1).


    PNG
    media_image2.png
    622
    506
    media_image2.png
    Greyscale

Both the Mick reference and the Gupta reference, in the sections cited by the Examiner, are in the field of endeavor of distributed database services.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the cloud computing system comprising computing services, storage services and database services as disclosed in Mick with the database engine comprising a cache for caching data from a database storage as taught in Gupta to facilitate in optimizing performance and survivability in the event of database failure. (See Gupta at Column 2, Lines 49-53).

monitoring a workload of the plurality of the processing units to determine that a processing capacity of the plurality of processing units has reached a threshold processing capacity…(Mick at paragraph [0074] discloses in part, “The local agent 238 has access to the workload statistics and measurements as seen from various perspectives, both inside various operating environments 234, from the perspective of the hypervisor 230, and as discussed below, from the perspective of the hardware from the hardware monitoring systems described relative to FIG. 2b.”  Additionally, Mick at paragraph [0235] discloses in part, “a particular threshold being used to identify whether the existing allocation of VMs (workloads) to the IPS is considered overall acceptable or not.”)

dynamically adding additional processing units to and removing processing units from the data warehouse as needed based on the workload of the processing units indicating that the processing capacity has reached the threshold processing capacity (While Mick in the Abstract suggests an improvement to the dynamic allocation or resources in a cloud computing environment based on load analysis by introducing a market based scheduler, which analyzes a load, and based on the analysis either lists the excess resources for sale or suggests the purchase of additional resources, Mick in the background section at paragraphs [0004], [0006] and [0010] discloses the more base case of consumption driven dynamic scaling of virtualization resources, in other words dynamically adding or removing processing units based on consumption as opposed to offering units for purchase or listing the units for sale based on the consumption analysis.  Additionally, Mick at paragraph [0069[ discloses a hypervisor adding and removing logical containers.)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein determining the processing capacity of the plurality of processing units comprises determining an availability of one or more of: processor resources for each processing unit; and memory resources for each processing unit (Mick at paragraph [0188] discloses local agents monitoring the dynamic operating conditions and statistics including storage capacity and processor utilization of the information processing system and the virtual machines.  More specifically, Mick at paragraph [0188] discloses in part, “With respect to dynamic metadata, local agents 814a-814n may gather operating conditions of the underlying computer such as processor utilization, memory usage, hard disk utilization, networking load and latency, availability and utilization of hardware components such as GPU accelerators. Further, not only do local agents 814a-814n observe the dynamic operating conditions of their respective information processing system as a whole, but, importantly, they also include hooks into individual containers 832 and operating environments 834 so they can also monitor static and dynamic conditions as they appear from "inside" of a VM.”)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein dynamically adding processing units to the data warehouse based on the workload comprises: determining whether a query can be processed while meeting a performance metric for the query; and triggering startup of a new processing unit in response to determining that the query in combination with a current workload does not allow one or more currently allocated processing units to meet the performance metric (See Mick at paragraphs [0204] – [0205] as it relates to the initial configuration of virtual machines, as well as their dynamic migration as a result of performance metrics and workload changes. .  Additionally, with respect to the triggering startup limitation, Mallipeddi at paragraph [0039] teaches in part, “A cluster scaling event may include, but is not limited to, an event triggered by a change in performance metrics or data…” Lastly, Mallipeddi at paragraph [0042] teaches adding a new cluster in response to a scaling event.)

Regarding dependent claim 4, all of the particulars of claims 1 and 3 have been addressed above.  Additionally, Mick discloses:
wherein the method comprises determining whether the query can be processed for each query directed to the processing unit such that the performance metric is met for each query (Mick at paragraph [0033] discloses in part, “The system is based on a market metaphor, where client processors send out requests for bids on tasks to be done and other processors responding with bids that reflect machine speed, current loads, and estimated times of completion for the current tasks queued for processing.”)

Regarding dependent claim 5, all of the particulars of claims 1 and 3 have been addressed above.  Additionally, Mick discloses:
wherein the performance metric comprises a maximum time period that the query will be queued (Mick at paragraph [0038] discloses an embodiment of a merchant scheduler in which “…expend the client's budget in a way that balances resource usage with query response time.”)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
adding processing units comprises adding processing units up to a predetermined maximum number of processing units (Mick at paragraph [0139] discloses in part, “Lastly, Mick at paragraph [0139] discloses resources having a quota or rule limiting use or access to a resource, such as the number of processor cores which can be allocated.”)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein dynamically removing processing units comprises removing processing units down to a predetermined minimum number of processing units (Mick at paragraph [0010] discloses in part, “In a cloud computing context, the scheduler allocates resources such as network capacity, disk capacity, disk activity on hosts, physical CPU time on hosts, and latency to identify a "best" physical host on which to situate a virtual machine (or other virtual resource). Sometimes the schedulers use randomness to achieve a probabilistic spread of load across the physical resources. Other schedulers use a pre-set spreading rule that achieves a particular desired distribution of work.”  Additionally, Mick at paragraph [0069] discloses in part, “The hypervisor 230 includes the functionality to add, remove, and modify a number of logical containers 232a-n associated with the hypervisor.”  Lastly, Mick at paragraph [0139] discloses resources having a quota or rule limiting use or access to a resource, such as the number of processor cores which can be allocated.  Examiner is of a position that setting a resource quota or a limiting rule is equivalent to and discloses a predetermined number limit on a resource which may be interpreted as a minimum or maximum.)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein removing processing units based on the workload comprises: determining whether a current workload is serviceable by one fewer than the plurality of processing units while meeting a performance metric; and decommissioning at least one processing unit of the plurality of processing units in response to determining that the workload is serviceable by one fewer than the plurality of processing units (Mick in the Abstract discloses in part, “If observed load is lower than a calculated optimal level, then available capacity is offered as a bid…”  Additionally, Mick at paragraph [0069] discloses removing logical containers.  Lastly, Mallipeddi at paragraph [0028] teaches in part, “A network-based cluster hosting service 300 may provide users (e.g., subscribers) with cluster computing resources that may be created, configured, managed, scaled, and terminated in response to requests from the user.”  Examiner is of the position that it would have been obvious to one of ordinary skill in the art to combine the reallocating of resources between clusters based on a performance metric disclosed in Mick with the ability to terminate a cluster taught in Mallipeddi.)

Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein providing queries for the data warehouse to each of the plurality of processing units comprises routing queries based on a workload of each of the plurality of processing units (Mick at paragraph [0198] discloses dynamic load balancing across a plurality of resources, more specifically, “A change in workload associated with one task changes the optimal allocation of resources--not just for that task, but for other tasks in the cluster. Dynamic rebalancing allows for continued optimal usage over time.”)

Regarding independent claim 10, claim 10 is rejected under the same rationale as claim 1.  With respect to the hardware limitations of the claim, Mick at paragraph [0062] discloses in part that each of the cloud computing system…cloud controller and clouds services typically include an information processing system.  Figure 2 provided above illustrates an IPS comprising a processor coupled to a memory. 

Regarding dependent claim 11, all of the particulars of claim 10 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 2.

Regarding dependent claim 12, all of the particulars of claim 10 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 3.

Regarding dependent claim 13, all of the particulars of claims 10 and 12 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 4.

Regarding dependent claim 14, all of the particulars of claims 10 and 12 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 5.

Regarding dependent claim 15, all of the particulars of claim 10 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 6.

Regarding dependent claim 16, all of the particulars of claim 10 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 7.

Regarding dependent claim 17, all of the particulars of claim 10 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 8.

Regarding dependent claim 18, all of the particulars of claim 10 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 9.

Regarding independent claim 19, claim 19 is rejected under the same rationale as claim 1.

Regarding dependent claim 20, all of the particulars of claim 19 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 2.

Regarding dependent claim 21, all of the particulars of claim 19 have been addressed above.  Additionally, claim 21 is rejected under the same rationale as claim 3.

Regarding dependent claim 22, all of the particulars of claims 19 and 21 have been addressed above.  Additionally, claim 22 is rejected under the same rationale as claim 4.

Regarding dependent claim 23, all of the particulars of claims 19 and 21 have been addressed above.  Additionally, claim 23 is rejected under the same rationale as claim 5.

Regarding dependent claim 24, all of the particulars of claim 19 have been addressed above.  Additionally, claim 24 is rejected under the same rationale as claim 6.

Regarding dependent claim 25, all of the particulars of claim 19 have been addressed above.  Additionally, claim 25 is rejected under the same rationale as claim 7.

Regarding dependent claim 26, all of the particulars of claim 19 have been addressed above.  Additionally, claim 26 is rejected under the same rationale as claim 8.

Regarding dependent claim 27, all of the particulars of claim 19 have been addressed above.  Additionally, claim 27 is rejected under the same rationale as claim 9.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2013/0174149
Paragraphs [0005] – [0006] as it relates to dynamic scaling of resources and paragraphs [0033]-[0035] as it relates to data warehousing and workloads. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154